Citation Nr: 0102212	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2. Entitlement to service connection for a lumbosacral spine 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability (initially developed as a claim for service 
connection for a bilateral foot disability).

4.  Entitlement to an initial rating greater than zero 
percent for bilateral hearing loss.

5.  Entitlement to an initial rating greater than zero 
percent for residuals of a fractured nose, with deviation and 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to November 
1997.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

The RO certified for appellate review the issue of 
entitlement to service connection for a bilateral foot 
disability notwithstanding the fact that the veteran did not 
perfect his appeal of the denial of that issue in his VA Form 
9 of January 1999 but, rather, clarified therein that he was 
seeking service connection for a disability of his ankles. 
Since the veteran has been inadvertently misled in believing 
that the claim that he actually intends to pursue (i.e., a 
claim for service connection for a bilateral ankle 
disability) is the one being developed, the Board has decided 
to address the issue as noted on the first page of the 
present decision/remand, in order not to prejudice the 
veteran.  (If this re-addressing of the veteran's claim were 
not done as noted, the Board would then have to conclude that 
the veteran's claim of entitlement to service connection for 
a bilateral ankle disability, which was thereafter denied by 
the RO in a February 1999 rating decision, was never appealed 
and is now final.)

A Travel Board Hearing was held on October 27, 1999, in Waco, 
Texas, before the undersigned, who is a Member of the Board's 
Section deciding this appeal and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b).  A transcript of the hearing is of record.

Only the issue of entitlement to an initial rating greater 
than zero percent for bilateral hearing loss, which is ready 
for appellate review, will be addressed in the decision 
portion of the present decision/remand.  The remaining four 
issues will be addressed in the remand portion of the same 
document because they all need additional development.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue of entitlement to an initial rating greater than 
zero percent for bilateral hearing loss has been obtained and 
developed by the agency of original jurisdiction, and no 
further assistance to the veteran is warranted at this time 
regarding that particular issue, as all reasonable efforts to 
assist him in obtaining the evidence necessary to 
substantiate his claim for an initial rating exceeding zero 
percent for bilateral hearing loss have been made.

2.  The service-connected bilateral hearing loss is 
manifested by Level I hearing impairments in both ears.


CONCLUSION OF LAW

The schedular criteria for an initial rating greater than 
zero percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations:

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's well-known duty to assist 
claimants in the development of their claims for VA benefits.  
This duty to assist requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  This includes 
assistance in obtaining the claimant's service and VA medical 
records, records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107; hereinafter referred to as "the VCAA").

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria provided by regulation.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the issue of entitlement to 
an initial rating exceeding zero percent for the service-
connected bilateral hearing loss has been obtained and 
developed by the agency of original jurisdiction, and that no 
further assistance to the veteran is warranted at this time, 
as all reasonable efforts to assist him in obtaining the 
evidence necessary to substantiate this particular claim for 
VA benefits have been made.

Also at the outset, the Board needs to point out the fact 
that, this appeal being from the initial rating assigned upon 
awarding service connection for bilateral hearing loss, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, before the Board can consider the 
possibility of staged ratings for the veteran's service-
connected disability, it must first determine that there is 
no prejudice to the veteran to do so without a remand to the 
RO for that purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  Since the laws and regulations to be applied in this 
case are essentially the same (with a very few changes that 
do not affect this particular case, as will be explained in 
the next paragraph), and especially because the evidence in 
this case does not even raise the possibility of the 
disability warranting staged ratings at any time, the Board 
finds no prejudice to the veteran in reviewing the claim at 
this time without remanding it first to request Fenderson re-
adjudication at the RO level.

As noted in the previous paragraph, during the pendency of 
this appeal, regulatory changes amended the rating criteria 
for evaluating a service-connected hearing loss disorder.  
This particular amendment was effective June 10, 1999.  See 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  The 
amendment, however, did not result in any substantive 
changes.  Essentially, the "old" and "new" regulations for 
evaluating a hearing loss disorder have remained identical, 
other than for some cosmetic changes, as well as some 
explanatory comments concerning VA's method of evaluating a 
service-connected hearing loss disorder in which there are 
levels of hearing loss much greater than those reported in 
the present case.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average puretone hearing threshold level, as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. 
§ 4.85(e).  Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The evidence of record:

The record shows that the RO granted the current 
noncompensable rating for bilateral hearing loss based on a 
review of the data set forth in the next two tables, obtained 
from the reports of audiological evaluations that were 
conducted during service: 

March 
1996


HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
25
40
21.25
LEFT
20
05
30
35
22.5

July      
1997


HERTZ



1000
2000
3000
4000
Average
RIGHT
15
10
20
25
17.5
LEFT
35
20
40
35
32.5

Unfortunately, as is usually the case in inservice 
audiological evaluations, word recognition (i.e., speech 
discrimination) scores were not reported, which makes it 
impossible to determine the appropriate rating that was 
warranted on both occasions.

The above notwithstanding, the veteran underwent a VA 
audiological evaluation in May 1999, at which time, according 
to the resulting report, he complained of constant, 
moderately annoying hearing loss in both ears, which he said 
had been present since his days of active duty.  The examiner 
found that the veteran did have a mild high-frequency hearing 
loss, probably noise-induced, manifested by the following 
levels of hearing loss, measured in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
30
25
21.25
LEFT
25
10
30
40
26.25

Word recognition scores were reported as 92 and 96 percent 
for the right and left ears, respectively.

Analysis

As discussed above, the rating that may be warranted for a 
service-connected bilateral hearing loss disability is 
determined by applying the values objectively obtained on 
audiologic evaluation to Tables VI and VII of § 4.85.  In 
this particular case, the average value of 21 decibels that 
was obtained in the May 1999 audiometry test for the right 
ear, when matched against the reported word recognition score 
of 92 percent, warrants a Roman Numeral designation of I for 
that ear (per table VI of § 4.85), while the average value of 
26 decibels that was obtained in the same test for the left 
ear, when matched against the reported recognition score of 
96 percent, warrants the same Roman Numeral designation of I 
for the left ear (also, per table VI of § 4.85).  These Roman 
Numeral designations, when applied to Table VII of § 4.85, 
warrant a noncompensable rating.

The Board certainly sympathizes with the veteran's 
difficulties due to his current bilateral hearing loss.  
However, the Board must abide by VA regulations which, in the 
present case, preclude the Board from assigning a rating 
exceeding zero percent for the service-connected bilateral 
hearing loss.

In view of the above finding, the Board concludes that the 
schedular criteria for an initial rating greater than zero 
percent for bilateral hearing loss have not been met.

Finally, the Board notes that the record shows that the RO 
has already considered the question of a possible referral of 
the above matter to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000), and has decided that such a referral is 
not warranted in this particular case.  (See Statement of the 
Case dated in November 1998.)  The cited regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board agrees with the 
RO's determination to the effect that a referral for extra-
schedular consideration is not warranted in the present case, 
due to the lack of a reasonable basis for further action on 
this matter.


ORDER

An initial rating greater than zero percent for bilateral 
hearing loss is denied.



CONTINUED IN THE FOLLOWING PAGES

REMAND OF THE REMAINING FOUR ISSUES

The veteran contends that he is entitled to be service-
connected for disabilities of the right wrist, lumbosacral 
spine, and both ankles, which he believes are all currently 
manifested and had their onset during service.  He also 
contends that he is entitled to an initial rating greater 
than zero percent for the service-connected residuals of a 
fractured nose, with deviation and sinusitis.  After a review 
of the evidentiary record, the Board is of the opinion that 
additional development should be undertaken prior to the 
appellate review of these matters.  In particular, the Board 
notes that it appears that the medical evidence obtained so 
far is insufficient to properly adjudicate and review these 
four matters that are currently on appeal.  It is also not 
clear whether the RO has made sufficient efforts to secure 
the service medical records for the veteran's April 1986-
April 1992 period of active duty.  This development should be 
undertaken by the RO prior to appellate review, particularly 
in light of VA's re-defined duty to assist claimants, as 
described in the above discussed, recently-enacted VCAA.  (As 
discussed earlier, the VCAA, among other things, requires VA 
to make all reasonable efforts to obtain relevant records, 
including service, VA and even private records, that the 
claimant has adequately identified, and which may be 
necessary to substantiate his or her claim.)

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO in this particular case has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

In regards the apparent insufficiency of the medical evidence 
in the file, the Board notes that, at the October 1999 Travel 
Board Hearing, the veteran essentially characterized the VA 
medical examinations that he underwent in January 1998 and 
May 1999 as mere cursory examinations that failed to reveal 
the actual manifestations of the three above claimed 
conditions, as well as the actual severity of his nasal 
disability, for which he has been granted a zero percent 
rating.  He also indicated at that time, as well as in his VA 
Form 9 of January 1999, that he had brought copies of 
pertinent private medical records that the VA physician who 
examined him in January 1998 simply refused to accept and/or 
look at.  He further asserted, in his VA Form 9, that "[a] 
series of x-rays was taken [by VA in January 1998], but to my 
knowledge, the doctor did not refer to them."

The Board notes that the January 1998 VA medical examination 
report indeed mentions X-Rays, the reports of which, however, 
are not in the file.  It is also noted that, regarding the 
veteran's claimed wrists and lumbosacral spine disabilities, 
the examined indicated, in the diagnosis section of that 
report, that the evidence was "insufficient to warrant a 
diagnosis" of a chronic condition.  It is not clear whether 
additional tests or studies could provide the necessary data 
for such a diagnosis.  Also, it appears that the veteran's 
ankles were not examined at that time.

It is the opinion of the Board, after a careful review of the 
reports of the above two VA medical examinations, the second 
of which was limited to the veteran's nose, sinus, larynx and 
pharynx, and appears to be similarly deficient, that the 
medical evidence that the RO has obtained is indeed 
inadequate or incomplete.  Thus, the Board "has the 
authority, indeed the responsibility, to [request] a new 
medical examination."  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996).  See also, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Therefore, for all the above reasons, a remand is required at 
this point in time, and the case is accordingly hereby 
remanded to the RO for the following development:

1.  The RO should make sure to take all 
necessary steps to attempt to obtain, and 
make part of the file, the veteran's 
service medical records for his April 
1986-April 1992 period of active duty.  
The results of this action, even if 
negative, should be documented in the 
file.

2.  The RO should make sure to take all 
necessary steps to secure, and make part 
of the file, copies of all X-Rays that 
were obtained when the veteran was 
examined by VA in January 1998.  The 
results of this action, even if negative, 
should be documented in the file.

3.  The RO should ask the veteran to 
provide a written list of names and 
addresses of all medical care providers 
who have treated him throughout the years 
for his service-connected nasal 
disability, as well as for his claimed 
disabilities of the right wrist, 
lumbosacral spine, and both ankles, if 
any.  The list should include all dates 
of treatment as well.  The veteran should 
also be asked to provide the RO with 
copies of the records showing such 
medical treatment, or, in the 
alternative, to authorize the RO, in 
writing, to obtain such evidence on his 
behalf.  The RO should then act 
accordingly and, again, should fully 
document the results of this action, even 
if negative, in the file.

4.  The RO should then schedule the 
veteran for a VA medical examination of 
his right wrist, lumbosacral spine, and 
ankles.  The examiner should be asked to 
review the pertinent evidence in the 
file, to include the veteran's service 
medical records and the report of the 
January 1998 VA medical examination, 
request, and interpret, for the record, 
any studies and/or tests deemed 
necessary, examine the veteran and 
thereafter submit a comprehensive, 
legible report of medical examination 
that should include, as a minimum, the 
following information:

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination, as requested.

B.  His or her opinion as to whether 
the veteran currently suffers from a 
right wrist disability and, if he 
does, the examiner's opinion as to 
whether it is at least as likely as 
not that that current disability is 
causally related to service.

C.  His or her opinion as to whether 
the veteran currently suffers from a 
lumbosacral spine disability and, if 
he does, the examiner's opinion as 
to whether it is at least as likely 
as not that that current disability 
is causally related to service.

D.  His or her opinion as to whether 
the veteran currently suffers from a 
bilateral ankle disability and, if 
he does, the examiner's opinion as 
to whether it is at least as likely 
as not that that current disability 
is causally related to service.

The examiner should be asked to 
thoroughly set forth the rationale for 
his or her opinions and conclusions in 
the examination report. 

5.  The RO should also schedule the 
veteran for a VA medical examination of 
his service-connected residuals of a 
fractured nose, with deviation and 
sinusitis.  The examiner should be asked 
to review the pertinent evidence in the 
file, to include the veteran's service 
medical records and the reports of the 
January 1998 and May 1999 VA medical 
examinations, request, and interpret, for 
the record, any studies and/or tests 
deemed necessary, examine the veteran, 
and thereafter submit a comprehensive, 
legible report of medical examination 
that should include, as a minimum, the 
following information:

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination, as requested.

B.  His or her opinion as to the 
degree of any nasal obstruction 
resulting from the veteran's 
fractured nasal bone, to include 
whether the obstruction is at least 
of 50 percent, or complete on one 
side.

C.  His or her opinion as to whether 
the veteran currently suffers from 
chronic sinusitis and, if he does, a 
statement regarding the current 
severity of said condition, in terms 
of the number of incapacitating 
episodes per year requiring 
prolonged antibiotic treatment, if 
any, and the manifestation of any 
additional symptomatology such as 
headaches, pain, and purulent 
discharges or crusting.

6.  After all the above development has 
been fully conducted, and all the newly 
submitted evidence has been associated 
with the file, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

7.  The RO should thereafter re-
adjudicate the above four claims on 
appeal.  In re-adjudicating the increased 
rating claim, the RO should make sure to 
consider the potential for staged 
ratings, as set forth by the Court in 
Fenderson, as well as consider the 
potential for the referral of the case 
for extra-schedular consideration, if 
warranted.  The RO should also make a 
determination as to whether separate 
ratings are warranted for the sinusitis 
that is part of the service-connected 
nasal disability.

If either of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



